Case 2:17-cv-07639-SJO-KS Document 625 Filed 12/24/19 Page 1 of 2 Page ID #:27916




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
                           UNITED STATES DISTRICT COURT
   17
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19
      JUNO THERAPEUTICS, INC. AND              Case No. 2:17-cv-7639-SJO-KS
   20 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,                     DEFENDANT KITE PHARMA,
   21                                          INC.’S RESPONSE TO DECEMBER
               Plaintiffs,                     23, 2019 “NOTICE OF LODGING”
   22                                          (ECF NO. 624)
           vs.
   23                                          Judge: Hon. S. James Otero
      KITE PHARMA, INC.,                       Ctrm: 10C
   24
               Defendant.
   25
   26 AND RELATED COUNTERCLAIMS
   27
   28

                                    RESPONSE TO ECF NO. 624
Case 2:17-cv-07639-SJO-KS Document 625 Filed 12/24/19 Page 2 of 2 Page ID #:27917




    1         At 5:21 P.M. on December 23, 2019, Plaintiffs filed a Notice of Lodging
    2 regarding their proposed judgment and proposed post-trial briefing schedule. ECF
    3 No. 624. In last week’s joint status report, the parties stated that if they are unable
    4 to agree on a proposed final judgment or a proposed schedule for post-trial motions,
    5 “each party will submit its respective proposal on December 30, 2019.” ECF No.
    6 595. The parties, in fact, have not been able to agree on either the proper language
    7 or an appropriate schedule for the judgment or post-trial motions. Given Plaintiffs’
    8 early filing of their proposals, Kite will endeavor to file its proposal, along with its
    9 response to Plaintiffs’ December 23 filing, on Friday, December 27.
   10
   11 DATED: December 24, 2019               MUNGER, TOLLES & OLSON LLP
   12
   13
                                             By:        /s/ Adam R. Lawton
   14
                                                 ADAM R. LAWTON
   15                                        Attorneys for Defendant-Counterclaimant
   16                                        KITE PHARMA, INC.

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   -1-
                                        RESPONSE TO ECF NO. 624
